Upon consideration of the petition filed by Defendant on the 11th of August 2017 in this matter for a writ of certiorari to review the order of the Superior Court, Guilford County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the motion filed on the 11th of August 2017 by Defendant to Appoint Counsel:
"Motion Dismissed as moot by order of the Court in conference, this the 28th of September 2017."